DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 1, 2, 3, 8, 10, 11, 12, 17 and 20 have been amended. Claim 19 has been cancelled. Claim 21 has been added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant claims:
“Refraining from selecting other sensors besides the second sensor and the third sensor;… and
Refraining from collecting or processing information from other sensors besides the first sensor, the second sensor, and the third sensor.”

In the response to the non-final office action received on 19 July 2022, Applicant cites paragraphs [0025]-[0026], [0064]-[0065], [0070], and [0073]-[0076]. The examiner believes however, that none of the cited paragraphs provide sufficient support for the amendments as claimed. In fact, the examiner does not believe that there is any support for the above amended claim limitations contained within the specification as a whole.
The cited paragraphs above refer to, to the best of the examiner’s understanding:
[0025]-[0026]: Sensors including non-vehicle sensors, and sensors not obtaining information on an object;
[0064]-[0065]: Different sensors having different capabilities; 
[0070]: Different sensors failing to characterize positions of the same object; and
[0073]-[0076]: Sensors having different coverage, and how sensor coverage determines the maneuver environment.
None of these cited paragraphs disclose, to a person having ordinary skill in the art, “Refraining from collecting or processing information from other sensors besides the first sensor, the second sensor, and the third sensor”.
As such the examiner believes the above claim limitations constitutes new matter.
Claims 11 and 20 contain similar claim language, and are similarly rejected. Claims 2-10 and 21, and 12-18 are rejected due to their dependence on their respective rejected base claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (US 20200005058 A1), hereafter Mielenz, in view of Zhu (US 20120083960 A1), hereafter Zhu, and further in view of Askeland (US 10053088 B2), hereafter Askeland.
Regarding claim 1, Mielenz teaches a computing system comprising:
One or more processors (0025, processing server); and
A memory storing instructions that, when executed by the one or more processors (0025, processing server having a storage), cause the computing system to perform:
Obtaining a location and first sensor information associated with a first vehicle, wherein the first sensor information includes information relating to objects around the first vehicle (0007-0008, semi-static objects sensed, vehicle position and features of objects sent to evaluation unit);
Based on a current navigation action and a planned navigation action of the first vehicle (0019, based on the traveled trajectory and the traffic-lane geometries available, the server calculates the possibility that landmarks are hidden):
Selecting a second sensor disposed on a second vehicle (0014, the at least one first sensor is mounted on a further Highly Autonomous Vehicle [HAV]);
Selecting a third sensor, wherein the third sensor comprises a stationary, non-vehicular sensor (0014, the at least one first sensor is a stationary infrastructure sensor); and 
Determining movements of objects around the first vehicle based on the first sensor information and based on information from the second sensor and the third sensor, (0022, the system includes at least one first sensor equipped to sense features of semi-static objects in an environment of the HAV, 0025, features of the semi-static objects include speed and/or state of acceleration, 0014, sensors only include the infrastructure sensor, the own HAV sensor, and the further HAV sensor); and
Estimating, based on the movements of the objects, and based on a time delay associated with obtaining, processing, and transmitting the information (Examiner’s Note: the estimation of a delay based on obtaining, processing, and transmitting information is well known, see at least Page 1500, Section 1: Introduction, of Luan) of the second sensor or the third sensor, a subset of the objects in an environment associated with the first vehicle (0022, evaluation unit classifies the semi-static objects based on the features of the semi-static objects).
Mielenz fails to teach, however, wherein the system performs:
Modifying the planned navigation action of the first vehicle based on the estimated subset of the objects.
Zhu, however, does teach wherein the system performs:
Modifying the planned navigation action of the first vehicle based on the estimated subset of the objects (0034, computer determines whether the vehicles current direction or speed should be modified in response to the sensed environment).
Mielenz and Zhu are analogous because they are in the same field of endeavor, autonomous vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the modification of navigation of Zhu in order to provide a means of utilizing the detected object information. The motivation to combine is to allow the autonomous vehicle to detect objects that may otherwise be obstructed.
The combination of Mielenz and Zhu fails to teach, however wherein the computing system:
Refrains from selecting other sensors besides the second sensor and the third sensor; and
Wherein the movement determination is detected while refraining from collecting or processing information from other sensors besides the first sensor, the second sensor, and the third sensor.
Askeland, however, does teach wherein the computing system refrains from selecting other sensors besides the second sensor and the third sensor (Col. 3, Lines 39-59, vehicle system chooses to ignore sensor data due to lack of correlation).
Mielenz, Zhi, and Askeland are analogous because they are in the same field of endeavor, autonomous vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the ignoring of sensor of Askeland in order to provide a means of improving the captured sensor data. The motivation to combine is to ensure that the autonomous vehicle is not receiving useless or contradictory information while generating its navigation action.
Claims 11 and 20 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 8, the combination of Mielenz and Zhu teaches the computing system of claim 1, and Zhu further teaches wherein the instructions cause the computing system to perform:
Characterizing an action of a person inside the first vehicle (0096, driver of the first vehicle shares information regarding the operation of the first vehicle to other vehicles, Examiner’s Note: the operation of the first vehicle is a direct result); and
Modifying a desired navigation of the second vehicle based on the characterized action of the person inside the first vehicle (0096, a second vehicle may receive information indicating that the first vehicle’s traction control has been activated around a turn and in response, the second vehicle may make the same turn at a lower speed); and
Mielenz and Zhu are analogous because they are in the same field of endeavor, autonomous vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the modification of navigation of Zhu in order to provide a means of reacting to previously unseen objects. The motivation to combine is to ensure that vehicle is operated in as safe a manner as possible.
	Claim 17 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 10, the combination of Mielenz, Zhu, and Askeland teaches the computing system of claim 1, and Askeland further teaches wherein the estimating the subset of the objects in the environment associated with the first vehicle is based on an acceleration of the first vehicle (Col. 20, Line 63 – Col. 21, Line 13, vehicle detects object with which it may collide with given its current trajectory, Col. 22, Lines 3-16, vehicle determines if it will hit the object based on its current acceleration).
Mielenz, Zhu, and Askeland are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the determination of relevant objects of Askeland in order to provide a means of determining what information is relevant to the autonomous vehicle. The motivation to combine is to ensure the vehicle will only react to information relevant to itself.

Claims 2, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Zhu and Askeland as applied to claim 1 above, and further in view of Breed (US 20070021915 A1), hereafter Breed.
Regarding claim 2, the combination of Mielenz, Zhu, and Askeland teaches the computing system of claim 1, but fails to teach wherein the first sensor information includes a change to a terrain in a location around the first vehicle; and the instructions further cause the computing system to perform:
Updating a map based on the change to the terrain.
Breed, however, does teach wherein the first sensor information includes a change to a terrain in a location around the first vehicle (0455, probe vehicle uses sensors to determine changes to the environment around the probe vehicle); and the instructions further cause the computing system to perform:
Updating a map based on the change to the terrain (0454, temporary map updated based on relevant environmental information).
Mielenz, Zhu, Askeland, and Breed are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the updating of the map of Breed in order to provide a means of storing changes to the environment. The motivation to combine is to ensure that the map data is as up to date as possible.
Claim 12 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 9, the combination of Mielenz, Zhu, Askeland, and Breed teaches the computing system of claim 2, and Breed further teaches wherein the change to the terrain comprises a road closure or a road repair (0095, sensor information includes objects, traffic conditions, or construction).
Mielenz, Zhu, Askeland, and Breed are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the terrain definition of Zhu in order to provide a means of identifying relevant changes to the environment. The motivation to combine is to ensure that only relevant map information is stored.
Claim 18 is similar in scope to claim 9, and is similarly rejected.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Zhu, Askeland, and Breed as applied to claim 2 above, and further in view of Konrardy (US 10395332 B1), hereafter Konrardy.
Regarding claim 3, the combination of Mielenz, Zhu, Askeland, and Breed teaches the computing system of claim 2, but fails to teach wherein updating a map is in response to a rock being disposed in the maneuverable environment or debris covering a portion of the environment.
Konrardy, however, does teach wherein updating a map is in response to a rock being disposed in the maneuverable environment or debris covering a portion of the environment (Col. 20, Line 16 – Col. 21, Line 13, determination of conditions in the vehicle operating environment including debris in the road, information regarding road conditions is sent to the data application).
Mielenz, Zhu, Askeland, Breed, and Konrardy are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the map updating based on debris in the road of Konrardy in order to provide identification of relevant changes to the environment, The motivation to combine is to ensure that other vehicles in the fleet are aware of potential upcoming obstacles.

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Zhu, Askeland, and Breed as applied to claims 2 and 12 above, and further in view of Raghu (US 9459623 B1), hereafter Raghu.
Regarding claim 4, the combination of Mielenz, Zhu, and Breed teaches the computing system of claim 2, but fails to teach wherein the updating a map is based on an expected duration of the change to the terrain.
Raghu, however, does teach wherein the updating a map is based on an expected duration of the change to terrain (Col. 7, Line 61 - Col. 8, Line 3, duration of obstruction estimated by intersection decision unit)
	Mielenz, Zhu, Askeland, Breed, and Raghu are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstruction duration determination of Raghu in order to provide a means of estimating the duration of an obstruction to an autonomous vehicle. The motivation to combine is to allow other vehicles in the fleet to determine if an obstruction is likely to affect their travel.
	Claim 13 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 6, the combination of Mielenz, Zhu, Askeland, Breed, and Raghu, teaches the computing system of claim 4, and Raghu further teaches wherein the updating a map comprises:
Determining whether the expected duration of the change to the terrain satisfies a threshold duration (Col. 8, Lines 4-33, decision unit determines if the autonomous vehicle is able to traverse the intersection before the obstruction clears);
In response to determining that the expected duration of the change to the terrain satisfies the threshold duration, performing an action (Col. 8, Lines 4-33, decision unit determines that it will not be able to traverse the intersection before the obstruction clears, due to the obstruction duration being longer than a threshold); and
In response to determining that the expected duration of the change to terrain is shorter than the threshold duration, performing an action (Col. 8, Lines 4-33, decision unit determines that it will be able to traverse the intersection before the obstruction clears, due to the obstruction duration being shorter than a threshold).
However, Raghu fails to teach wherein the performing an action is an updating the map.
Breed, however, does teach wherein the performing an action is an updating the map (0454, temporary map update based on relevant environmental information).
Mielenz, Zhu, Askeland, Breed, and Raghu are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstruction duration determination of Raghu in order to provide a means of estimating the duration of an obstruction to an autonomous vehicle. The motivation to combine is to allow other vehicles in the fleet to determine if an obstruction is going to affect their travel.
Claim 15 is similar in scope to claim 6, and is similarly rejected.

Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Zhu, Askeland, and Breed as applied to claims 2 and 12 above, and further in view of Levinson (US 10486485 B1), hereafter Levinson.

Regarding claim 5, the combination of Mielenz, Zhu, Askeland, and Breed teaches the computing system of claim 2, but fails to teach wherein the updating a map is based on a size of an area of the location affected by the change to the terrain.
Levinson, however, does teach wherein the updating a map is based on a size of an area of the location affected by the change to the terrain (Col. 11, Lines 7-29, Map data updated based on detection of a difference in size or shape of a road deformation).
Mielenz, Zhu, Askeland, Breed, and Levinson are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the map updating of Levinson in order to provide identification of relevant changes to the environment. The motivation to combine is to ensure that other vehicles are aware of potential obstructions.
Claim 14 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 7, the combination of Mielenz, Zhu, Breed, and Levinson teaches the computing system of claim 5, and Levinson further teaches wherein the updating a map comprises:
Determining whether the size of the area satisfies a threshold size (Col. 11, Lines 7-29, difference in size or shape of height difference determined);
In response to determining that the size of the area satisfies the threshold size, updating the map based on the change to the terrain (Col. 11, Lines 7-29, if difference in size or shape exceeds a threshold, the update is sent to the map); and
In response to determining that the size of the area is smaller than the threshold size, not incorporating the change to the terrain into the map(Col. 11, Lines 7-29, if difference in size or shape exceeds a threshold, the update is sent to the map, Examiner’s Note: It is implied that if the difference in size or shape does not exceed the threshold, the update is not sent to the map).
Claim 16 is similar in scope to claim 7 and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Zhu, and Askeland as applied to claim 1 above, and further in view of Meyhofer (US 20180272963 A1), hereafter Meyhofer.
Regarding claim 21, the combination of Mielenz, Zhu, and Askeland teaches the computing system of claim 1, but fails to teach wherein the selecting of the second sensor and the third sensor are based on an acceleration of the first vehicle.
Meyhofer, however, does teach wherein the selecting of the second sensor and the third sensor are based on an acceleration of the first vehicle (0033, sensor selection component prioritizes the use of sensor data based on predetermined conditions, including a velocity or acceleration of the vehicle)
Mielenz, Zhu, Askeland, and Meyhofer are analogous because they are all in the same field of endeavor, autonomous vehicle controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the selection criteria of Meyhofer in order to provide a means of determining what sensors to use. The motivation to combine is to allow the autonomous vehicle to only use sensors relevant to its own navigation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664